NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Bomkamp on March 30, 2021.

The application has been amended as follows: 

Amend claim 13 as follows:
The system according to Claim 1, wherein the coaxial cable is connected to a microwave delivery device and is configured to transfer the microwave energy from the microwave generator tothe microwave delivery device.
Amend Claim 21 as follows: 
A method for 
a microwave generator for providing microwave energy, wherein the microwave generator is electrically isolated from an electrical earth of the medical microwave delivery system; 
a housing connected to the electrical earth, wherein the microwave generator is housed in the housing; and 
a coaxial cable configured to transfer the microwave energy from the microwave generator, wherein the coaxial cable passes through a wall of the housing and is isolated from the housing by a dielectric insulator; 
wherein the method 
fitting a ferrite element such that the ferrite element at least partially surrounds at least part of the coaxial cable that is inside the housing; and 
passing the coaxial cable through the housing so that the coaxial cable is isolated from the housing by a dielectric insulator.
Claim Interpretation
Regarding claim 21, it is noted for the purposes of allowance, method claim 21 is interpreted as a method specifically for the microwave delivery system (and its specified structure) outlined in the claim. 
Reasons for Allowance
Claims 1-9, 13-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to disclose, or render obvious “A medical microwave delivery system, comprising: a microwave 
Regarding claim 21, the prior art of record, taken alone or in combination, fails to disclose, or render obvious “A method for a medical microwave delivery system, the medical microwave delivery system comprising: a microwave generator for providing microwave energy, wherein the microwave generator is electrically isolated from an electrical earth of the medical microwave delivery system; a housing connected to the electrical earth, wherein the microwave generator is housed in the housing; and a coaxial cable configured to transfer the microwave energy from the microwave generator, wherein the coaxial cable passes through a wall of the housing and is isolated from the housing by a dielectric insulator; wherein the method comprises fitting a ferrite element such that the ferrite element at least partially surrounds at least part of the coaxial cable that is inside the housing; and passing the coaxial cable through the housing so that the coaxial cable is isolated from the housing by a dielectric insulator.” 
The closest prior art of record is identified as US Patent No.: 9,543,061 to McErlean et al (previously cited) and US Patent No.: 6,710,673 to Jokerst et al (previously cited). 
McErlean discloses a medical microwave delivery system (Fig. 1) for ablating biological tissue (Col. 8, Lines 30-32). The system comprises a microwave generator (6) housed in housing (7) that is connected to electrical earth (Col. 9, Lines 47-48). A coaxial cable (9) is connected to a wall of the housing as required by claims 1 and 21. As seen Fig. 1 and discussed in Col. 4, Lines 21-22, the cable is connected to the housing via an end connector and thus no portion of the coaxial cable passes through the housing. 
Further, McErlean fails to disclose a ferrite element configured to surround at least part of the cable. Jokerst discloses a housing (12) comprising a ferrite element (core 22) surrounding at least a portion of a conductor (24; See Fig. 3). While Jokerst discusses ferrite elements surrounding a conductor, Jokerst does not explicitly disclose the ferrite element surrounds a coaxial cable within a housing as required by claims 1 and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794